Name: Commission Regulation (EEC) No 2832/90 of 28 September 1990 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates
 Type: Regulation
 Subject Matter: processed agricultural produce;  food technology;  agricultural policy
 Date Published: nan

 I I 29 . 9 . 90 Official Journal of the European Communities No L 268/85 COMMISSION REGULATION (EEC) No 2832/90 of 28 September 1990 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates THE COMMISSION OF THE EUROPEAN COMMUNITIES, to take account of the movement of prices for caseins in international trade ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3879/89 (2), and in particular Article 1 1 (3) thereof, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 ( 1 ) of Regulation (EEC) No 756/70, 'ECU 6,64' is replaced by 'ECU 7,94'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas the amount of aid for 100 kilograms of skimmed milk processed into casein or caseinates was fixed at ECU 6,64 by Article 2 ( 1 ) of Commission Regulation (EEC) No 75^6/70 (3), as last amended by Regulation (EEC) No 3463/89 (4) ; whereas the amount of aid must be adjusted This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 28 September 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p. 13 . O OJ No L 378 , 27 . 12 . 1989, p. 1 . (') OJ No L 91 , 25 . 4 . 1970, p. 28 . (4) OJ No L 334, 18 . 11 . 1989, p. 26 .